 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL JOHN DENHAM,                                 No. 1:19-cv-01176-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    STU SHERMAN, et al.,                              PLAINTIFF’S MOTIONS FOR
                                                        PRELIMINARY INJUNCTIVE RELIEF
15                       Defendants.
                                                        (Doc. Nos. 11, 15, 16, 22)
16

17

18          Paul John Denham is a state prisoner proceeding pro se and in forma pauperis with this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 21, 2019, and October 23, 2019, the assigned magistrate judge issued

22   identical findings and recommendations, recommending that plaintiff’s September 11, 2019

23   motion for preliminary injunctive relief (Doc. No. 11) be denied. (Doc. Nos. 15, 16.) Plaintiff

24   was granted fourteen days in which to file objections to the findings and recommendations. (Id.)

25   Plaintiff has not filed any objections, and the time do so has since passed.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                        1
 1   In the September 11, 2019 motion for preliminary injunction, plaintiff is seeking to enjoin the

 2   conduct of various prison officials, but, as the magistrate judge correctly pointed out: (1) because

 3   the court has not yet screened his complaint, it cannot determine whether he is likely to succeed

 4   on the merits of his claims, a factor the court must analyze when considering a motion for

 5   preliminary injunction; and (2) no defendant has yet appeared in this action, thus the court does

 6   not have jurisdiction to order the injunctive relief, which would require directing individuals not

 7   currently before the court to take action. (See, e.g., Doc. No. 15 at 3.) Accordingly, plaintiff’s

 8   September 11, 2019 motion for preliminary injunction will be denied. Finally, after both the

 9   pending findings and recommendations were issued, plaintiff filed a second motion for

10   preliminary injunction on December 12, 2019. (See Doc. No. 22.) That motion is substantially

11   similar to the September 11, 2019 motion, and fails for the same reasons outlined in the pending

12   findings and recommendations.

13          For the reasons set forth above,

14          1.      The findings and recommendations issued October 21, 2019 and October 23, 2019

15                  (Doc. Nos. 15, 16) are adopted in full; and

16          2.      Plaintiff’s September 11, 2019 and December 12, 2019 motions for preliminary

17                  injunctive relief are denied without prejudice to their refiling at a later stage of the

18                  proceedings if appropriate.

19   IT IS SO ORDERED.
20
        Dated:     December 17, 2019
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
